         Case 1:20-cv-06539-JMF Document 144 Filed 11/14/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


     IN RE CITIBANK AUGUST 11, 2020
                                                            No. 1:20-cv-06539 (JMF)
     WIRE TRANSFERS


                                  JOINT PRE-TRIAL ORDER

I.       The full caption of the action

         See above.

II.      The names, law firms, addresses, and telephone and fax numbers of trial counsel if
         not already listed on the docket

         The names, law firms, addresses and telephone and fax numbers of trial counsel are listed

on the docket.

III.     Brief statement by plaintiff as to the basis of subject matter jurisdiction, and a brief
         statement by each other party as to the presence or absence of subject matter
         jurisdiction. [Such statements shall include citations to all statutes relied on and
         relevant facts as to citizenship and jurisdictional amount]

         A.      Plaintiff’s Statement

         The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(1) because the amount in controversy exceeds $75,000 and the parties are citizens of

different states.

         B.      Defendants’ Statement

         Defendants do not dispute subject matter jurisdiction.

IV.      Summary by each party of the claims and defenses that the party asserts remain to
         be tried, including citations to any statutes on which the party relies. Such summaries
         shall also identify all claims and defenses previously asserted that are not to be tried.
         The summaries should not recite any evidentiary matter

         A.      Plaintiff’s Summary

         Citibank is asserting four causes of action under New York law: (i) unjust enrichment; (ii)

conversion; (iii) money had and received; and (iv) payment by mistake. All claims remain to be
        Case 1:20-cv-06539-JMF Document 144 Filed 11/14/20 Page 2 of 12




tried. It is Citibank’s understanding, as set forth in the Court’s Scheduling Order dated August 25,

2020 (Dkt. No. 46) and the Order dated September 15, 2020 (Dkt. No. 62), that the defenses that

remain to be tried are “(a) whether the August 11th transfers were a mistake; and (b) the viability

of the discharge-for-value defense.”

       A more detailed exposition or outline of Citibank’s factual and legal claims and arguments

can be found in its Proposed Findings of Fact and Conclusions of Law, which is incorporated by

reference.

       B.      Defendants’ Summary

       Citibank’s claims—all of which sound in restitution—are all subject to the “discharge for

value” defense. The defense has not only been endorsed by New York’s highest court, it has been

applied, in controlling precedent, to remarkably similar facts by the Court of Appeals for the

Second Circuit. Banque Worms v. BankAmerica Intern., 928 F.2d 538 (2d Cir. 1991).

       Defendants have also pled other affirmative defenses which remain to be tried: (1) the

Complain fails to state a claim on which relief may be granted; (2) Plaintiff’s payments to

Defendants were voluntary and in discharge of debt, and thus no Defendant is under a duty to make

restitution to Plaintiff; (3) Plaintiff’s claims are preempted by the New York Uniform Commercial

Code; (4) Defendants are entitled to set off the funds against the debt owed by Revlon under the

relevant credit agreement; (5) Plaintiff’s damages, if any, were caused by person other than

Defendants, including Plaintiff itself; (6) Plaintiff’s claims are barred or reduced by Plaintiff’s

negligence and unclean hands; (7) Plaintiff’s claim for conversion is frivolous, unreasonable, and

groundless, entitling Defendants to an award of attorneys’ fees; (8) Defendants are not the

appropriate defendants in this action because they did not receive the payments at issue.




                                                 2
         Case 1:20-cv-06539-JMF Document 144 Filed 11/14/20 Page 3 of 12




        A more detailed exposition or outline of Defendants’ factual and legal defenses can be

found in its Proposed Findings of Fact and Conclusions of Law, which is incorporated by reference

herein. All claims and defenses remain to be tried.

V.      Statement as to the number of trial days needed and whether the case is to be tried
        with or without a jury

        Pursuant to the Court’s Order dated November 11, 2020 (Dkt. No. 139), the parties will

file, no later than November 19, 2020, a proposed order governing protocols for trial that “shall

include . . . a revised estimate of the length of trial.”

VI.     Joint statement summarizing the nature of the case, to be read to potential jurors
        during jury selection

        Not applicable. This trial is set to be tried without a jury.

VII.    A list of people, places, and institutions that are likely to be mentioned during the
        course of the trial, to be read to potential jurors during jury selection

        Not applicable. This trial is set to be tried without a jury.

VIII. Statement as to whether all parties have consented to trial by a magistrate judge,
      without identifying which parties do or do not consent;

        The parties have not consented to trial by a magistrate judge.

IX.     Any stipulations or agreed statements of fact or law to which all parties consent. In
        a jury case, the parties should memorialize any such stipulations or agreed statements
        of fact or law in a standalone document that can be marked and admitted at trial;

        See Ex. A.

X.      A list of all trial witnesses, indicating whether such witnesses will testify in person or
        by deposition, whether such witnesses will require an interpreter (and, if so, which
        party will pay the costs for the interpreter), and a brief summary of the substance of
        each witness’s testimony. Absent leave of Court, a witness listed by both sides shall




                                                    3
        Case 1:20-cv-06539-JMF Document 144 Filed 11/14/20 Page 4 of 12




        testify only once (with the defendant permitted to go beyond the scope of the direct
        on cross-examination), and counsel should confer with respect to scheduling;

        A.     Plaintiff’s Witness List

        Pursuant to Section 8.d of this Court’s August 25, 2020 Scheduling Order (Dkt. No. 46),

the following witnesses are submitting declarations constituting their direct testimony in lieu of

live testimony. A brief summary of the substance of those declarations, which are incorproated

herein by reference, is set forth below. Citibank reserves all rights to alter or amend this witness

list.

        1. Vincent Farrell

         Vincent Farrell, who is the head of North American Loan Operations at Citibank, will
testify regarding the loan documentation and databases used at Citibank to record and track, among
other things, the composition of a lender syndicate for a particular loan, including the Revlon 2016
Term Loan. Mr. Farrell will also testify about the August 11, 2020 wire transfers that were
mistakenly made by Citibank in connection with a “rollup” transaction that took place on that date
with respect to the Revlon 2016 Term Loan, including calculation statements that were sent—prior
to the mistaken wire transfers—to defendants and/or lenders holding portions of that Loan. He
will further testify as to efforts that were made on August 12, 2020 to understand what happened,
his involvement in addressing the mistake and efforts that were made to get the mistakenly
transferred funds back by, among other things, sending recall notices to defendants and/or their
lenders funds on August 12, 2020 and the following several days.

        2. Vincent Fratta

        Vincent Fratta is a Loan Agency Senior Manager in Citibank’s Global Loans Operations
Group, focusing on North America. He will testify about the circumstances giving rise to the
mistaken wire transfers on August 11, 2020, including his role as the Citibank “approver” for the
transaction. He will testify that, at all times, it was his intention to transfer to lenders only the
interest payment received from Revlon earlier that day. He will also testify about his role in
discovering the mistake and communicating about the mistake to relevant Citibank personnel.

        3. Arokia Raj

        Arokia Raj is an employee of Wipro Limited. He works exclusively for Citibank under the
supervision of Vincent Fratta. Mr. Raj will testify about the circumstances giving rise to the
mistaken wire transfers on August 11, 2020, including his role as the “checker” who reviewed the
transaction in Citibank’s loan processing system. He will testify that, at all times, it was his
intention to transfer to lenders only the interest payment received from Revlon earlier that day. He
will further testify about how he discovered the mistake on the morning of August 12, and his
communications with Mr. Fratta upon discovery of the mistake.

                                                 4
        Case 1:20-cv-06539-JMF Document 144 Filed 11/14/20 Page 5 of 12




       4. Santhosh Ravi

        Santosh Ravi is an employee of Wipro Limited. He works exclusively for Citibank under
the supervision of Vincent Fratta. Mr. Ravi will testify about the circumstances giving rise to the
mistaken wire transfers on August 11, 2020, including his role as the “maker” in creating the
transaction in Citibank’s loan processing system. He will testify that at all times, it was his
intention to only transfer the interest payment received from Revlon earlier that day to the
lenders. He will also testify about how the mistake occurred.

       5. Brendan Zeigon

        Brendan Zeigon, who is the Global Head of Loan and Risk Management Services
Operations at Citibank, will testify that the overpayment made by Citibank to lenders under the
Revlon 2016 Term Loan on August 11, 2020 was a mistake. He will further testify as to efforts
that were made on August 12, 2020 to understand what happened, his involvement in addressing
the mistake and efforts that were made to get the mistakenly transferred money back by, among
other things, sending recall notices to defendants and/or their lender funds on August 12, 2020 and
the following several days.

       6. Mark Sunshine

        In response to defendants’ anticipated expert testimony, Mark Sunshine will testify as an
expert in syndicated commercial loans and electronic payment processing and funds transmissions
on the question of whether a reasonable lender would have understood that the August 11 transfers
were made in error. Mr. Sunshine will testify about his experience, which includes a 36-year
career as an investment banker, senior executive officer, consultant and lawyer who has personally
participated in thousands of commercial loan transactions, including syndicated loan transactions,
and has observed hundreds of wire transfer errors.

        In his opinion, a reasonable lender would have understood that the August 11 transfers
were made in error based on a comparison of the pre-wire calculation statement and the amount
actually transferred, and bolstered by a variety of other factors, including: (1) the absence of a
prepayment notice; (2) the recall notice sent by Citibank at 2:22 p.m. on August 12; (3) the
subsequent recall notices sent by Citibank in the evening of August 12 and on August 13 and
August 17; (4) the disclosure to the lenders that the amount mistakenly wired was Citibank’s
money and not Revlon’s; and (5) that Revlon’s financial condition made it unlikely that it was
paying off the balance of the loan. He will opine that a reasonable lender would not consider
speculative theories over facts in evaluating the question of whether the August 11 wire transfers
were made in error, and that, at the very least, a reasonable lender with questions about whether a
payment had been made in error would present those questions to the relevant parties—here,
Citibank and Revlon.




                                                5
        Case 1:20-cv-06539-JMF Document 144 Filed 11/14/20 Page 6 of 12




       7. John Byrne

        In response to defendants’ anticipated expert testimony, John Byrne will testify as a back-
office financial industry expert on how a reasonable lender would have understood the August 11
payments before and after receipt of Citibank’s recall notices. Mr. Byrne will testify about his
experience, including his 39-year career in the financial industry during which he has performed
nearly every role of the middle and back office operations of financial institutions. That includes
overseeing incoming and outgoing payments, implementing and enhancing operations systems to
manage securities transactions and accompanying payments, and addressing issues with outgoing
payments, including the resolution of thousands of payments made in error. Mr. Byrne will refute
defense expert testimony that the August 11 payments lacked indicia of error. On the contrary, he
will opine that a reasonable lender would have understood that the discrepancy between the
payment amounts advised in the Calculation Notices and the amounts actually paid on August 11
created an anomaly requiring investigation and reconciliation. Any hypothesis that the payment
was intended to retire Revlon’s debt would face a further anomaly in the absence of the required
notice of prepayment, again requiring investigation and reconciliation. He will further opine that
an error notice such as those delivered by Citibank the afternoon of August 12 is an overwhelming
indicator of error; an error notice is almost always honored and at the very least requires further
investigation before a payment can be accepted as proper.

       B.      Defendants’ Witness List

       1. Mr. Frederick Bailey Dent, III

       Defendants will present the testimony of Mr. Dent, an equity member and portfolio
manager at New Generation Advisors, LLC, by affidavit. Mr. Dent will testify regarding New
Generation’s business, the 2016 Revlon Term Loans held by New Generation’s customers, the
August 11 transfers received by New Generation’s customers, and the fact that Defendants were
not on notice of any mistake upon receipt or any time prior to Citibank’s August 12 error notices.

       2. Mr. Jeremy Phipps

         Defendants will present the testimony of Mr. Phipps, managing director and the Chief
Investment Officer at Medalist Partners Corporate Finance LLC, by affidavit. Mr. Phipps will
testify regarding Medalist’s business, the 2016 Revlon Term Loans held by Medalist’s customers,
the August 11 transfers received by Medalist’s customers, and the fact that Defendants were not
on notice of any mistake upon receipt or any time prior to Citibank’s August 12 error notices.

       3. Mr. William Lenga

        Defendants will present the testimony of Mr. Lenga, managing member at Tall Tree
Investment Management, LLC , by affidavit. Mr. Lenga will testify regarding Tall Tree’s business,
the 2016 Revlon Term Loans held by Tall Tree’s customers, the August 11 transfers received by
Tall Tree’s customers, and the fact that Defendants were not on notice of any mistake upon receipt
or any time prior to Citibank’s August 12 error notices.



                                                6
        Case 1:20-cv-06539-JMF Document 144 Filed 11/14/20 Page 7 of 12




       4. Ms. Catherine McCoy

        Defendants will present the testimony of Ms. McCoy, an employee of Allstate Insurance
Company and a Portfolio Manager with Allstate Investment Management Company and Allstate
Investements, LLC by affidavit. Ms. McCoy will testify regarding Allstate’s business, the 2016
Revlon Term Loans held by Allstate’s customers, the August 11 transfers received by Allstate’s
customers, and the fact that Defendants were not on notice of any mistake upon receipt or any time
prior to Citibank’s August 12 error notices.

       5. Mr. Scott Caraher

        Defendants will present the testimony of Mr. Caraher, portfolio manager, co-head of
investments, and head of loans at Symphony Asset Management LLC, by affidavit. Mr. Caraher
will testify regarding Symphony’s business, the 2016 Revlon Term Loans held by Symphony’s
customers, the August 11 transfers received by Symphony’s customers, and the fact that
Defendants were not on notice of any mistake upon receipt or any time prior to Citibank’s August
12 error notices.

       6. Mr. John Vaughan

       Defendants will present the testimony of Mr. Vaughan, a senior loan operations associate
at Symphony Asset Management, LLC, by affidavit. Mr. Vaughan will testify regarding
Symphony’s business, the 2016 Revlon Term Loans held by Symphony’s customers, the August
11 transfers received by Symphony’s customers, and the fact that Defendants were not on notice
of any mistake upon receipt or any time prior to Citibank’s August 12 error notices.

       7. Mr. Eric Lee

        Defendants will present the testimony of Mr. Lee, a Vice President of Operations at
Symphony Asset Management, LLC, by affidavit. Mr. Vaughan will testify regarding
communications he had with Mr. Vaughan and Mr. Caraher on August 12 concerning the August
11 transfers received by Symphony’s customers.

       8. Mr. Scott Crocombe

        Defendants will present the testimony of Mr. Crocombe, Managing Director in the public
credit team at HPS Investment Partners, LLC, by affidavit. Mr. Crocombe will testify regarding
HPS’s business, the 2016 Revlon Term Loans held by HPS’s customers, the August 11 transfers
received by HPS’s customers, and the fact that Defendants were not on notice of any mistake upon
receipt or any time prior to Citibank’s August 12 error notices.

       9. Mr. George Xanthakys

       Defendants will present the testimony of Mr. Xanthakys, Senior Vice President in the
operations group at HPS Investment Partners, LLC, by affidavit. Mr. Xanthakys will testify
regarding HPS’s business, the 2016 Revlon Term Loans held by HPS’s customers, the August 11

                                                7
        Case 1:20-cv-06539-JMF Document 144 Filed 11/14/20 Page 8 of 12




transfers received by HPS’s customers, and the fact that Defendants were not on notice of any
mistake upon receipt or any time prior to Citibank’s August 12 error notices.

       10. Ms. Melrose Meneses

        Defendants will present the testimony of Ms. Meneses, Senior Analyst at ZAIS Group,
LLC, by affidavit. Ms. Meneses will testify regarding ZAIS’s business, the 2016 Revlon Term
Loans held by ZAIS’s customers, the August 11 transfers received by ZAIS’s customers, and the
fact that Defendants were not on notice of any mistake upon receipt or any time prior to Citibank’s
August 12 error notices.

       11. Mr. Steven Abrams

        Defendants will present the testimony of Mr. Abrams, Managing Director and Portfolio
Manager at Greywolf Capital Management LP, by affidavit. Mr. Abrams will testify regarding
Greywolf’s business, the 2016 Revlon Term Loans held by Greywolf’s customers, the August 11
transfers received by Greywolf’s customers, and the fact that Defendants were not on notice of
any mistake upon receipt or any time prior to Citibank’s August 12 error notices.

       12. Mr. Michael Josephson

       Defendants will present the testimony of Mr. Josephson, an operations employee at
Greywolf Capital Management LP, by affidavit. Mr. Josephson will testify regarding Greywolf’s
business, the 2016 Revlon Term Loans held by Greywolf’s customers, the August 11 transfers
received by Greywolf’s customers, and the fact that Defendants were not on notice of any mistake
upon receipt or any time prior to Citibank’s August 12 error notices.

       13. Mr. Matthew Perkal

        Defendants will present the testimony of Mr. Perkal, a partner and senior analyst at Brigade
Capital Management, LP, by affidavit. Mr. Perkal will testify regarding Brigade’s business, the
2016 Revlon Term Loans held by Brigade’s customers, the August 11 transfers received by
Brigade’s customers, and the fact that Defendants were not on notice of any mistake upon receipt
or any time prior to Citibank’s August 12 error notices.

       14. Mr. Jeffrey Frusciante

       Defendants will present the testimony of Mr. Frusciante, the Bank Debt Manager at
Brigade Capital Management, LP, by affidavit. Mr. Frusciante will testify regarding Brigade’s
business, the 2016 Revlon Term Loans held by Brigade’s customers, the August 11 transfers
received by Brigade’s customers, and the fact that Defendants were not on notice of any mistake
upon receipt or any time prior to Citibank’s August 12 error notices.




                                                 8
        Case 1:20-cv-06539-JMF Document 144 Filed 11/14/20 Page 9 of 12




       15. Mr. John Greene

       Defendants will present the testimony of Mr. Greene, Partner and Portfolio Manager at
Bardin Hill Investment Partners LP, by affidavit. Mr. Greene will testify regarding Bardin Hill’s
business, the 2016 Revlon Term Loans held by Bardin Hill’s customers, the August 11 transfers
received by Bardin Hill’s customers, and the fact that Defendants were not on notice of any mistake
upon receipt or any time prior to Citibank’s August 12 error notices.

       16. Richard Bram Smith

       Defendants will present the testimony of Defendants’ expert Mr. Smith, who has more than
40 years of experience in the US corporate loan market, including ten years as the Executive
Director of the Loan Syndications and Trading Association.

        Mr. Smith will testify regarding how lenders in the market would respond to the receipt of
wires such as those at issue in this case. In Mr. Smith’s opinion, a reasonable lender would not
believe that the August 11 wire transfers were paid in error. In his opinion, prior to receiving an
express notice of error, a lender would have no reason to believe that a payment of the amount
owed to such lender—including the accrued principal and outstanding interest—would be in
error. Mr. Smith will opine that receipt of such a payment in the middle of an interest period would
reinforce a lender’s expectation of a principal prepayment because (a) the governing credit
agreement provides for payment of interest in the middle of an interest period in one circumstance
only: prepayment of principal, and (b) borrowers do not prepay solely interest, as Citibank has
alleged to be a reasonable inference here, because there is no economic benefit in doing so. Mr.
Smith will opine that reasonable lenders would consider Revlon’s motivation to prepay the loans,
such as the potential springing maturity of the loans in November 2020, and that they would be
aware of multiple avenues for Revlon to obtain funds to pay down the loans at par, as Revlon has
done with respect to several other debt obligations this year. Mr. Smith will further opine that the
asserted error in this case would be an extremely rare event, and that reasonable lenders would
have no basis to anticipate that Citibank would make such an error.

       Mr. Smith will also respond to the opinions offered by Plaintiff’s experts, Messrs. Byrne
and Sunshine, that were offered in rebuttal of Mr. Smith’s opinions.

       17. Peter Vinella

        Defendants will present the testimony Mr. Vinella, Managing Director at PVA Toucan
International, LLC, possessing more than 35 years of experience in the financial services industry,
including as the chief executive of an affiliate of a nationally-chartered bank (Wilmington Trust
Company) offering corporate trust and fund administration services to issuers of and investors in
structured financial products such as collateralized loan obligations and syndicated loans such as
those at issue in this matter, as a senior executive at two major broker-dealers (Smith Barney
Shearson and Drexel Burnham Lambert), and as a consultant to over 150 financial services clients
around the world, including, without limitation, central banks, government agencies, and top-tier
commercial banks, broker-dealers, and institutional investors. Mr. Vinella will testify that there is
nothing about the payments, or notice sent with each payment, in this case which, on their face,


                                                 9
       Case 1:20-cv-06539-JMF Document 144 Filed 11/14/20 Page 10 of 12




should or would prompt a back-office lender representative of reasonable skill, experience, and
knowledge to conclude that they were sent in mistake or error. In addition, Mr. Vinella will testify
that there are not any generally accepted industry standards regarding the format or delivery of
payment notices, such that Citibank’s assertion that Defendants should have known of Citibank’s
putative error solely on account of the notice that Citibank sent to each lender, which notice
included the correct amount of principal and accrued interest, is without merit.

       18. Vincent Fratta

       Mr. Fratta, head of the loans operations group at Citibank that was responsible for
executing the August 11 Transfers and the Citibank employee responsible for providing sign off
on the August 11 Transfers, will provide live testimony. He will testify regarding the
circumstances of the August 11 Transfers, including the notices sent and discovery of the
payments, Citibank’s procedures for making wire transfers, and his recollection of previous errors
by Citibank.

       19. Justin Tichauer

       Mr. Tichauer, the Managing Director at Citibank who was responsible for negotiating and
signing the 2020 Amendment to the Credit Agreement for the 2016 Revlon Term Loan, which
replaced and superseded the 2016 Credit Agreement in all respects, will provide live
testimony. Mr. Tichauer will testify regarding his understanding of various provisions of the
Credit Agreement, concerning the payment of interest and the payment of loans prior to maturity.

       20. Brendan Zeigon

        Mr. Zeigon, head of the global loan operations and CRMS at Citibank, who was responsible
for overseeing Mr. Fratta’s group, and has testified as Citibank’s corporate representative, will
provide live testimony. Mr. Zeigon will testify regarding the circumstances around the August 11
Transfers, including the related business transactions, Citibank’s determination that it had made
an error, Citibank’s controls to prevent errors, and Citibank’s efforts to obtain return of the
transfers.

       21. Eric Warren

       Mr. Warren, Revlon’s Treasurer who testified as Revlon’s corporate representative, will
provide live testimony. He will testify regarding the transactions that gave rise to the August 11
payments and Revlon’s management of its indebtedness, as each are relevant to what a reasonable
lender would have expected from Revlon on August 11.




                                                10
       Case 1:20-cv-06539-JMF Document 144 Filed 11/14/20 Page 11 of 12




XI.    A designation by each party of deposition testimony to be offered in its case-in-chief
       and any counter-designations and objections by any other party. The parties need
       not designate deposition testimony to be used for impeachment purposes only;

       Pursuant to Paragraph 8(e) of the Scheduling Order (Dkt. No. 41) and Paragraph 5.E.ii of

the Court’s Individual Rules and Practices in Civil Cases, the parties have served separately their

deposition designations, counter-designations, objections and a one-page synopsis (with transcript

citations) of their affirmative designations on each other and have also emailed them to the Court.

Attached as Exhibits B.1 and B.2 are charts setting out the parties’ deposition designations,

counter-designations and objections.

XII.   A list by each party of all exhibits to be offered in its case-in-chief, with a single
       asterisk indicating exhibits to which no party objects on any ground. If a party
       objects to an exhibit, the objection should be noted by indicating the Federal Rule of
       Evidence that is the basis for the objection. If any party believes that the Court should
       rule on such an objection in advance of trial, that party should include a notation to
       that effect (e.g., “Advance Ruling Requested”) as well. In general, the Court will rule
       on relevance and authenticity objections at the time of trial;

       See Exhibits C.1 and C.2.

XIII. A statement of the damages claimed and any other relief sought, including the manner
      and method used to calculate any claimed damages and a breakdown of the elements
      of such claimed damages;

       See Exhibit D.

XIV. A statement of whether the parties consent to less than a unanimous verdict.

       Not applicable. This trial is set to be tried without a jury.




                                                 11
      Case 1:20-cv-06539-JMF Document 144 Filed 11/14/20 Page 12 of 12




Dated: November 13, 2020
New York, New York

    QUINN EMANUEL URQUHART &                  MAYER BROWN LLP
    SULLIVAN, LLP

By: /s/ Michael Carlinsky                By: /s/ Matthew D. Ingber
    Michael Carlinsky                       Matthew D. Ingber
    Robert Loigman                          Christopher J. Houpt
    Benjamin Finestone                      Allison Zolot
    Adam M. Abensohn                        Luc W. M. Mitchell
    Anil Makhijani                          Anjanique M. Watt
    Sophia Qasir                            1221 Avenue of the Americas
    Alexandre Tschumi                       New York, New York 10020
    Zachary Russell                         (212) 506-2500
    Mario Gazzola
    51 Madison Avenue, 22nd Floor             THE LAW OFFICES OF JOHN F. BAUGHMAN,
    New York, New York 10010                  PLLC
    (212) 849-7000
                                              John F. Baughman
    Bennett Murphy                            Andrew H. Reynard
    865 S. Figueroa Street, 10th Floor        299 Broadway, Suite 207
    Los Angeles, CA 90017                     New York, New York 10007
    (213) 443-3000                            (347) 241-6347

    Attorneys for Defendants                  Attorneys for Citibank, N.A.




                                         12
